Emery, C. J.
The respondent was tried and convicted upon a complaint for a single sale of intoxicating liquor and containing an allegation of a prior conviction of a similar offense. He does not appear to have made any objection before verdict to the sufficiency of that allegation, nor does he appear to have brought the question of its sufficiency to the attention of the court before sentence. After *137sentence, however, he filed a motion in arrest of judgment upon the ground of the insufficiency of that allegation to warrant the sentence.
The motion cannot be considered. It was filed after judgment, and hence too late. The sentence is the judgment of the court in a criminal case where there is a conviction. A motion in arrest of judgment is not the remedy for the correction of errors in a sentence. Galeo v. State, 107 Maine, 474, 78 At. 867; State v. Kibling, 63 Vt. 636; State v. O’Neil, 66 Vt. 356; Perry v. The People, 14 Ill. 496; Territory v. Corbett, 3 Mont. 50; Com. v. Swain, 160 Mass. 354.

Exceptions overruled.